Citation Nr: 0917888	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  05-39 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for tachycardia, as 
secondary to service-connected diabetes mellitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for PTSD, bilateral hearing loss, tinnitus, 
hypertension as secondary to service-connected diabetes 
mellitus, and tachycardia as secondary to service-connected 
diabetes mellitus.  Timely appeals were noted from that 
decision.

The issues of service connection for PTSD, hypertension as 
secondary to diabetes mellitus, and tachycardia as secondary 
to service connected diabetes mellitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hearing loss first manifested years after the 
veteran's service and is not related to his service.

2.  Tinnitus first manifested years after the veteran's 
service and is not related to his service.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be so presumed.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
August 2008, the veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.  The duties to notify and 
assist have been met.




Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection will also be presumed for certain chronic 
diseases, such as sensorineural hearing loss, if manifest to 
a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for Bilateral Hearing Loss

The veteran has attributed bilateral hearing loss to in-
service exposure to the noise of aircraft engines and an 
engine repair shop.  The veteran's DD-214 indicates that his 
military occupational specialty was machinist.  Review of his 
service personnel records shows that he worked in an aircraft 
maintenance department for approximately one year during his 
Vietnam service.  The Board finds that the veteran's 
assertions as to his noise exposure are presumed true as they 
are consistent with his service.

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of bilateral sensorineural hearing loss, 
the evidence of record fails to establish any clinical 
manifestations of hearing loss for VA compensation purposes 
within one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  
Thus, the criteria for presumptive service connection have 
not been satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, bilateral sensorineural hearing loss was 
diagnosed after a May 2007 VA examination.  Therefore, the 
first element of a service connection claim is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to hearing loss.  An 
August 1968 audiogram, conducted upon separation from 
service, showed pure tone thresholds as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
n/a
25
LEFT
5
5
5
n/a
5

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service medical 
records do not show that a hearing disability was incurred 
during active duty, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, a review of the 
post-service evidence does not lead to the conclusion that 
any current hearing loss is causally related to active 
service, for the reasons discussed below.   

The veteran received a VA audiological examination in May 
2007.  An audiogram showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
10
10
15
15
40

The claims folder was reviewed and normal in-service hearing 
noted.  The veteran was found to have "normal to moderate 
sensorineural hearing loss in the right ear and a normal to 
moderately severe sensorineural hearing loss in the left 
ear."  The examiner noted that the veteran had normal 
hearing for VA compensation purposes on separation, and that 
his right ear hearing loss does not currently meet VA 
disability criteria.  See 38 C.F.R. § 3.385.  His left ear 
hearing loss "minimally" meets VA disability criteria.  Id.  
Based on the normal hearing at separation and no complaints 
of hearing loss in service, the examiner concluded that it 
was not likely that bilateral hearing loss had its onset in 
service.  

On review, a preponderance of the evidence is against a 
finding that bilateral hearing loss is related to service.  
The May 2007 audiologist is a medical professional and 
competent to render an opinion in this matter.  The veteran's 
service medical records and current diagnosis were considered 
in her opinion.  There is no competent evidence of record 
that rebuts the examiner's opinion.  As such, the weight of 
the evidence is against a finding that the veteran's 
bilateral hearing loss is causally related to his service.  

The Board notes the veteran's belief that his hearing loss is 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Furthermore, his recollection of the 
onset of his hearing loss is not entirely consistent.  While 
he recalls having a hearing loss in service at the May 2007 
VA examination; he testified at the September 2008 hearing 
that he did not notice his hearing loss until after service, 
though it may have been shortly after service discharge (30 
or 40 years ago).  

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Tinnitus

The veteran has a current diagnosis of tinnitus, which he has 
linked to exposure to engine noise and the noise of the 
engine repair room.  A review of the veteran's service 
treatment records shows no discussion or finding of tinnitus.  
The veteran's separation examination was also negative for 
complaints of tinnitus.

Post-service medical records are negative for diagnoses or 
treatment of tinnitus until relatively recently.  The Veteran 
complained of tinnitus for at least some 30 years when seen 
at a VA audiology clinic in August 2006.  Tinnitus was 
diagnosed during a VA audiological examination in May 2007.  
At that time, the veteran described his tinnitus as a "low 
pitch tone or buzzing" and gave a history of onset during 
his time in Vietnam or shortly thereafter.  It had become 
louder over the years and was "annoying and bothersome."  
Otoscopic inspection was unremarkable.  Based on the findings 
of normal hearing at separation and no complaints of tinnitus 
in service, the examiner found that it was unlikely that the 
veteran's tinnitus was due to his military service.  

On review, a preponderance of the evidence is against a 
finding that the veteran's tinnitus is related to his 
service.  There were no complaints of tinnitus in service.  
His discharge examination was normal.  Although the veteran 
has a current diagnosis of tinnitus, no medical evidence has 
been submitted showing treatment for tinnitus.  A VA 
examination found that the veteran's tinnitus was not due to 
service.  The VA examiner is a medical professional and 
competent to render an opinion in this matter.  Her 
conclusion is reasonably based on the facts as stated in the 
record, and there is no competent evidence that rebuts her 
opinion.  In the absence of competent evidence linking the 
veteran's tinnitus to his service, service connection is not 
warranted.

The Board acknowledges the veteran's belief that his tinnitus 
is causally related to active service.  However, he has not 
been shown to possess the requisite training or credentials 
needed to render a competent opinion as to medical causation.  
As such, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Veteran's own recollection of the onset of tinnitus is 
not entirely consistent.  At his hearing, he testified that 
the tinnitus began about 20 years earlier.  In August 2006, 
it was about 30 years earlier and at the VA examination in 
2007 it was in service or shortly thereafter.  This 
description of the time of onset is too inconsistent to 
accurately date it and the Veteran's statements are 
insufficient to overcome the competent evidence of record.  
In conclusion, a preponderance of the evidence is against a 
finding that the veteran's tinnitus had its onset or is 
causally related to active service.  Thus, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In his June 2008 hearing testimony, the veteran stated that a 
physician at the VA Community Based Outreach Center (CBOC) in 
Belleville, Illinois, advised him that his hypertension and 
tachycardia were the result of his diabetes mellitus.  A 
review of the record does not show that records from that 
facility have been requested.  Upon remand, the Belleville 
(Illinois) CBOC should be contacted and any records pertinent 
to the veteran's treatment for hypertension and tachycardia 
should be obtained.

The veteran has indicated that one of his PTSD stressors 
involved taking mortar fire while flying into Cam Ranh Bay, 
Republic of Vietnam, in January 1967.  The veteran's service 
records show that he arrived in Vietnam in January 1967, and 
that he was stationed with Company A, 1st TC Battalion, 
aboard the United States Naval Ship Corpus Christi Bay.   
Stressor development undertaken by the U. S. Army and Joint 
Services Records Research Center (JSRRC) verified that the 
Corpus Christi Bay did operate near Cam Ranh Bay, but the 
dates of her operations there could not be found.  JSRRC 
recommended that the RO search morning reports for the 
veteran's unit at the applicable time period in order to 
determine whether the events described by the veteran were 
mentioned.

In June 2008, a request for morning reports for the 1st 
Transportation Battalion was transmitted to the Military 
Sealift Command, which replied on June 24, 2008, that it had 
no morning reports for that unit as it was "associated with 
the U.S. Army."  The Military Sealift Command is a 
department within the United States Navy; thus, it would not 
have access to Army morning reports.  No request for morning 
reports was transmitted to appropriate officials within the 
U.S. Army.  

On remand, a request should be made to the U.S. Army and any 
other appropriate agencies for the morning reports of the 1st 
TC Battalion for January 1967.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Belleville (Illinois) CBOC 
and request that any records pertinent to 
the veteran's treatment for hypertension 
and/or tachycardia be provided for 
inclusion with the claims folder.  If such 
records are unavailable, a negative 
response should be obtained.

2.  Request that the National Personnel 
Records Center, JSRRC, and/or Army 
personnel undertake a search for morning 
reports and other alternative records that 
may show the position of Company A, 1st TC 
Battalion, during January 1967, or 
alternatively, whether elements of the 1st 
TC Battalion sustained mortar fire at Cam 
Ranh Bay in January 1967.  If such records 
are unavailable, a negative response is 
required.  

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative, if any, must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


